UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 15, 2012 (November 9, 2012) Vanguard Natural Resources, LLC (Exact name of registrant as specified in its charter) DELAWARE 001-33756 61-1521161 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5847 San Felipe, Suite 3000 Houston, Texas 77057 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (832) 327-2255 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01.Entry into a Material Definitive Agreement. On November 9, 2012 pursuant to a Purchase and Sale Agreement, (the “Purchase Agreement”), Vanguard Natural Resources, LLC (the “Company”), and its wholly-owned subsidiary Encore Energy Partners Operating, LLC (“Encore”), agreed to acquire non-operated oil and natural gas assets in Montana (“the Purchased Assets”) from an undisclosed seller (“Seller”) for $131.0 million (the “Acquisition”). The Purchased Assets are subject to a third party’s preferential right to purchase, which expires thirty days after notice. This transaction has an effective date of August 1, 2012 and is expected to close on or before December 31, 2012. The Purchased Assets are located in the Bakken trend and are characterized by mature oil production with some associated natural gas production. Current net production attributable to the Purchased Assets is approximately 1,100 BOE per day. The parties have made customary representations, warranties, covenants and agreements in the Purchase Agreement. The foregoing description of the Purchase Agreement is qualified in its entirety by reference to the full text of the Purchase Agreement, which is attached as Exhibit 10.1 to this Form 8-K and incorporated herein by reference. Item7.01Regulation FD Disclosure On November 15, 2012, the Company issued a press release announcing the execution and delivery of the Purchase Agreement, a copy of which is filed as Exhibit99.1 hereto and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. EXHIBITNUMBER DESCRIPTION Exhibit 10.1 Purchase and Sale Agreement, dated November 9, 2012 among Encore Energy Partners Operating, LLC and Halliburton Energy Services, Inc. Exhibit 99.1 Press Release dated November 15, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VANGUARD NATURAL RESOURCES, LLC By: /s/ Scott W. Smith Name: Scott W. Smith Title: President and Chief Executive Officer November 15, 2012 EXHIBIT INDEX EXHIBITNUMBER DESCRIPTION Exhibit 10.1 Purchase and Sale Agreement, dated November 9, 2012 among Encore Energy Partners Operating, LLC and Halliburton Energy Services, Inc. Exhibit 99.1 Press Release dated November 15, 2012.
